Citation Nr: 0706761	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  99-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a disability 
claimed as a right foot disorder.

3.  Entitlement to service connection for a disability 
claimed as a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from November 1983 to December 
1983.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  This case has been transferred to the RO in 
Philadelphia, Pennsylvania.  

The case was remanded in January 2001 and has been returned 
to the Board for review.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably shows 
that a congenital or developmental abnormality, spondylolysis 
of the lumbar spine and a L-4 wedge defect preexisted his 
period of active service, and was not permanently made worse 
therein.

2.  The pre-service back disabilities did not increase in 
severity during active service and there was no superimposed 
trauma leading to acquired back pathology during service.

3.  Neither degenerative disc disease of the lumbar spine nor 
rheumatoid arthritis involving the back was shown in service 
and was not shown within the first year after service.

4.  Mild asymptomatic bunion deformities preexisted the 
appellant's service as established by post service diagnoses 
and diagnosis on examination when accepted for service, and 
did not permanently increase in service.

5.  The pes planus noted on recent examination, and described 
as congenital, were not clinically demonstrated in service or 
in the immediate post-service period and are not shown to be 
otherwise related to service.

6.  Rheumatoid arthritis involving the feet was not shown in 
service and was not shown within the first year after 
service; and no such disability has been linked by competent 
evidence to disease or injury in service.

7.  A disability involving the right lower extremity was not 
shown in service; and rheumatoid arthritis and degenerative 
disc disease was not shown within the first year after 
service; and no such disability has been linked by competent 
evidence to disease or injury in service.  


CONCLUSIONS OF LAW

1.  Spondylolysis of the lumbar spine and a L-4 wedge defect, 
a congenital or development defect, clearly and unmistakably 
preexisted the appellant's entry into service and was not 
aggravated by active service nor was there superimposed 
acquired low back pathology incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306, 4.57 (2006).

2.  Bunion deformities preexisted the appellant's entry into 
service and were not aggravated by active service.  38 
U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306, 4.57 (2006).

3.  Pes planus were not incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A disability of the right leg was neither incurred nor 
aggravated in active service, and arthritis may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Degenerative disc disease and rheumatoid arthritis were 
neither incurred nor aggravated in active service, and 
arthritis may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in February 2004 and June 2006.  The content of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notices were not sent until after the initial rating denying 
the claims, the Board finds that any defect with respect to 
the timing of the required notice was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in June 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Factual Background

There were no pertinent abnormalities of the back noted on 
the September 1983, enlistment examination.  The examination 
report listed mild asymptomatic bilateral bunion deformities.  

Within a week of recruit training, on November 14, 1983, the 
veteran was seen for complaints of back pain.  He complained 
of a year long history of back pain.  He noted that he had a 
spinal tap in the summer of 1982.  There were no back 
abnormalities noted on examination.  

On November 15, 1983, the veteran reported a one-year history 
of back pain.  Again the examination was considered normal.

On November 18, 1983, it was reported that X-ray study 
revealed mild rotoscoliosis of the thoracic-lumbar segments 
of the spine and old minimal compression of the L4 vertebra.  

The veteran was hospitalized on November 21, 1983, after 
reportedly falling down a flight of stairs.  X-ray study 
revealed spondylolysis of the L5 and inferior wedge defect 
that appeared to be a congenital anomaly.  A bone scan was 
performed to ruled out acute compression fracture.  The bone 
scan was negative.  It was postulated that the veteran had a 
developmental anomaly of the L4 and spondylolysis of L5.  It 
was noted that closer review showed that the defect was not a 
compression fracture.  A Medical Board was recommended.

The December 1983 Medical Board report noted diagnoses of 
chronic low back pain and spondylolysis, both considered 
existing prior to enlistment.  

Post service VA outpatient records dated between January and 
June 1984 show that the veteran sought treatment for back 
pain.  A January 1984 X-ray study noted the L4 vertebral 
defect.  

The veteran submitted a prescription slip dated in July 1984.  
A private physician reported that the veteran had not been 
treated for a back disability prior to 1984.  He also 
submitted statements from his mother and a private nurse who, 
in essence declared that the veteran did not have back 
problems and was also physically active prior to military.  
The nurse indicated that his last physical examination was 
conducted in 1976 and there were no evidence of a back 
problem.  

In May 1984, skeletal scintigraphy was performed.  There were 
no abnormalities found.  It was reported that the 
abnormalities seen at the L5-S1 level were old and no longer 
causing increased bone turnover.  

A VA examination was conducted in December 1984.  The normal 
scintigraphy was noted and the diagnosis was chronic low back 
pain.  

In January 1986, the Board denied service connection for a 
back disability.  

VA outpatient records dated between 1995 and 1998 show that 
the veteran continued his back complaints.  A September 1998 
VA X-ray study of the lumbar spine noted the sclerotic defect 
in the anterior end plate of L4 with adjacent bone density; 
degenerative disc disease at L4, and slight straightening of 
the normal lordotic curvature.  The examiner indicated that 
the degenerative disc disease at L4 could be related to the 
sclerotic defect in the anterior end plate of L4.  The 
examiner questioned whether there was old trauma.  Clinical 
correlation was recommended.  

A VA examination was conducted in November 1998.  The veteran 
reported his medical history.  After examination, the 
diagnosis was low back pain with radiculopathy and 
degenerative joint disease and traumatic changes in the 
lumbosacral spine vertebrae following injury.  

A VA examination and computerized tomography (CT) scan was 
conducted in May 1999.  The examiner reviewed the claims file 
and noted his prior examination of the veteran in 1998.  It 
was noted that the CT scan revealed extensive protrusion of 
L4 and L5 discs with flattening of the thecal sac and 
encroachment on the neural foramina, bilaterally.  Similar 
findings were noted at the L5 and S1 levels.  This examiner 
concluded that his discogenic disease and neuropathy were 
related to service since the veteran had no other history 
besides the initial injury where he fell down stairs.

The veteran underwent VA peripheral nerve examination in July 
2002.  On examination it was noted that the veteran had 
decreased sensation in the right foot.  In reporting the 
diagnostic assessment the examiner opined that the veteran 
had service connected post traumatic L4-5 and L5-S1 
degenerative joint disease.  He added that the veteran was 
entitled to full compensation related to this injury.  

Social Security Administration (SSA) records show that a 
disability determination examination was conducted in 
February 2001.  The veteran reported his medical history.  
This physician, Dr. G., reviewed the VA CT scan report and 
noted the protrusion of the discs with flattening of the 
thecal sac and neural foraminal encroachment bilaterally.  
This physician commented that those findings were unrelated 
to a specific traumatic influence.   

The SSA records also contain records from a private 
rheumatology clinic.  These records relate that in October 
2001, the veteran began receiving medical care for 
seronegative rheumatoid arthritis affecting multiple joints 
including his feet and legs.  

A VA examination of the spine was conducted in March 2006 a 
physiatrist.  She conducted an extensive review of the claims 
file.  The doctor concluded that it was less likely than not 
that the current low back disability was related to the 
inservice injury.  She pointed out that the injury was self 
limiting, in light of the fact that findings in 1984 did not 
change from the clinical finding noted in November 18, 1983, 
prior to the November 21, 1983, injury.  Moreover, the 
degenerative changes found in 1998 were 15 years subsequent 
to the minimal injury sustained in 1983.  The doctor also 
concluded that the back was not aggravated by that injury.  
She indicated that it would be speculative to relate the 
veteran's back disability to military service.  

The veteran also was examined by a rheumatologist, Dr. D. T.  
In reporting the diagnostic assessment the rheumatologist 
concluded that the veteran suffered from degenerative disc 
disease and possibly a prior fracture from the fall in 1983.  
Later that month, in an addendum, he reiterated that the 
veteran had degenerative disc disease with pain radiating to 
the right leg that resulted from his fall.  He pointed out 
that this is a form of osteoarthritis.  He added that the 
right foot symptomatology resulted from rheumatoid arthritis 
which was unrelated to the fall.   

VA podiatry examination was also conducted in March 2006.  
This examiner, a podiatrist, also concluded that the veteran 
foot pain was consistent with rheumatoid arthritis.  He 
concluded that rheumatoid arthritis was unrelated to service 
in light of the fact that he did not sustain an inservice 
foot injury during service, and it was diagnosed until many 
years subsequent to military service.  In regard to 
congenital pes planus and bunion deformity, both were 
preexisting military service and there was no evidence of an 
inservice injury of the feet.  Moreover, by the veteran's own 
history, foot pain did not start until 1999.  In a June 2006, 
addendum, this physician noted that nerve conduction studies 
were consistent with tarsal tunnel syndrome.  This was more 
likely than not related to his rheumatoid arthritis or his 
flatfoot deformity.  

General criteria for service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The statements of the veteran and his military service 
comrades describing his symptoms are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent regulations.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis and degenerative disc 
disease) which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
This presumption only attaches where there has been an 
induction or enlistment examination in which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

However, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Entitlement to service connection for a back disability

The first aspect of this case is to determine whether the 
veteran's disorder pre-existed service.  Based on the 
competent medical opinions of record and the service medical 
record, the Board finds that the congenital spondylolysis and 
the L4 defect clearly and unmistakably pre-existed and 
clearly and unmistakably was not aggravated by the veteran's 
entry into active duty and therefore, the presumption of 
soundness is rebutted.  38 U.S.C.A. § 1111.  See also 
VAOPGCPREC 03-2003 (July 16, 2003).  

The Board finds it significant that the veteran reported a 
history of severe disabling back pain prior to service.  
Further, inservice diagnosis indicated that these conditions 
were congenital in nature.  In regard to the L-4 defect, it 
is noteworthy that this anomaly was found prior to the 
inservice fall.  Prior to this inservice fall (that took 
place on November 21, 1983), the veteran had not reported 
sustaining any trauma to the back.  He only reported a year-
long history of severe and disabling back pain.  
Additionally, the nature of the L-4 defect was carefully 
considered by service medical personnel.  Subsequent to his 
reported fall, a bone scan was conducted in order to 
specifically rule out a compression fracture.  The bone scan 
was normal.  As pointed out by a VA examiner the physical 
findings did not change during his military service.  
Therefore, the Board finds that the L4 defect and 
spondylolysis were congenital in nature and preexisted 
military service.  There is no indication that there is 
superimposed acquired back pathology related to the in-
service fall.

A congenital disability is not a disease or injury for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.57.  
However, service connection may be granted for any permanent 
increase in the severity of the congenital back disability 
due to service with superimposed acquired pathology.  The 
question now for the Board to decide is whether the 
appellant's pre-service back disability increased in severity 
during service.  To make this determination, the Board must 
consider the veteran's service medical records as well as 
evidence developed after service.  

As noted above the veteran received treatment for low back 
pain during service.  The record contains differing opinions 
regarding whether there was permanent aggravation of his 
disease during his brief stay in service.  

After a review of the claims folder, the Board finds the 
statements of several doctors less persuasive in light of the 
overall record.  While these examiners indicated that the 
claims file was reviewed at the time of the examination it 
appears that they are based upon an incomplete history and do 
not account for evidence showing that the veteran had 
exhibited back symptomatology prior to entering service.  
Further they did not indicate how this injury resulted in 
permanent advancement of the underlying pathology to such an 
extent as to cause degenerative disc disease or rheumatoid 
arthritis.  Further, the examiners did not submit any 
clinical data or any other direct evidence that supports the 
theory that there was permanent disability caused by his 
inservice training.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  These 
examiners failed to comment on the significance of the lack 
of any notable physical findings associated with the back 
injury or the extended period of time before diagnoses of 
either rheumatoid arthritis or degenerative joint disease of 
the lumbar spine.  Still further, the inservice medical 
opinion, as well as the opinions of recent physicians', all 
indicate that there was no permanent aggravation of the 
existing back disability during his brief period of service.  
As pointed out by one doctor the injury was minimal and there 
was no difference in the clinical findings prior to the 
injury and thereafter in 1984.  

The objective evidence of record seems to substantiate the 
suppositions of the more recent examiners.  In this case, 
there is no evidence of degenerative joint disease or 
rheumatoid arthritis for many years subsequent to service 
discharge.  The earliest X-ray evidence of degenerative joint 
disease is in 1998 some 15 years subsequent to service 
discharge.  Rheumatoid arthritis was not diagnosed until 
October 2001, 18 after service discharge.  This would tend to 
support the conclusion that the veteran's congenital back 
disorder was not permanently aggravated during service or led 
to the development of rheumatoid arthritis and degenerative 
joint disease.  The Board finds this to be persuasive 
evidence when viewed in the context of the remaining evidence 
of record.  

Further, the Board places greater weight on the report of 
these doctors due to the thorough review of the appellant's 
medical history, their discussion of the veteran's symptoms, 
their discussion of the veteran's medical history, and their 
expertise.  They thoroughly considered the possibility of the 
veteran's back disability being permanently aggravated by 
military service (as well as the development of rheumatoid 
arthritis and degenerative joint disease) and rejected it 
based upon reasonable medical principles supported by the 
medical evidence.  

The Board is of the opinion that there is clear and 
unmistakable evidence establishing that the veteran's 
preexisting congenital back disabilities did not chronically 
worsen or increase in severity during his period of service.  
Further, there is no competent evidence of record to show 
that either rheumatoid arthritis involving the back or 
degenerative disc disease had their onset during service or 
within a year of service discharge.  The evidence is not in 
equipoise so as to warrant the application of the benefit of 
the doubt doctrine.  38 C.F.R. §3.102.  Accordingly, the 
Board concludes that service connection for a back disability 
is not warranted. 

Entitlement to service connection for a disability claimed as 
a right foot disorder

In regard to congenital pes planus and bilateral bunion 
deformities, as noted above the first aspect of this claim to 
be determined is whether pes planus and bilateral bunion 
deformities pre-existed the veteran's entry during active 
duty.  In this regard, the entrance examination noted 
bilateral bunion deformities, so they per-existed entry into 
service.  Moreover, post service diagnoses indicate that the 
veteran's pes planus is congenital in nature.  Thus, while 
there may have been indications prior to service, they were 
not clinically established until years after service and are 
unrelated to any in-service occurrence or event.  
Accordingly, based on and the enlistment examination report 
denoting bilateral bunion deformities and the post service 
diagnosis of congenital pes planus, the Board finds that 
bilateral bunion deformities pre-existed the veteran's entry 
into active duty and the presumption of soundness on entrance 
is rebutted.  There is, as noted, no shown relationship 
between service and the post-service findings of pes planus.

Significantly, the available service medical records do not 
show any complaints, treatment, or diagnoses regarding the 
feet.  Additionally, there is an extensive period of time 
before he complains of any foot pathology including 
rheumatoid arthritis.  In fact, there is no evidence showing 
current treatment for pes planus or bilateral bunion 
deformity.  Thus, there is no basis for concluding that 
current foot pathology is related to service.

More, importantly, the record does not contain any clinical 
evidence that would tend to suggest that there was chronic 
aggravation of his bilateral foot conditions.  The medical 
records do not include any opinion stating that either pes 
planus or the bilateral bunion deformities were either 
incurred in, or aggravated during service by either an injury 
or by any other means.  In fact, the medical opinion of 
record is quite the opposite and does not support such a 
theory.  

In regard to rheumatoid arthritis involving the feet.  As 
noted above, the service medical records do not show 
treatment for rheumatoid arthritis during service or within a 
year of service discharge.  Further there is an extended 
period of time before rheumatoid arthritis is diagnosed.  
Besides the medical opinion by one physician (that has been 
discounted above) the medical records do not include any 
competent opinion stating that a right foot disability 
involving rheumatoid arthritis had its onset during service.  

After reviewing the record the Board finds that the medical 
evidence does not show that the preservice pes planus or 
bilateral bunion deformity underwent chronic increase in 
severity during service.  Further, there is no evidence that 
rheumatoid arthritis of the feet was incurred in service or 
within a year of service discharge.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right foot disability.

Entitlement to service connection for a disability claimed as 
a right leg disorder

As reported above the veteran has been diagnosed with 
rheumatoid arthritis of multiple joints, degenerative disc 
disease, and tarsal tunnel syndrome.  

The service medical records reflect no complaint or finding 
of rheumatoid arthritis or neurological disorders of the 
lower extremities.  The first evidence of these disorders was 
many years after service.  The Board also notes that the 
record does not contain any competent medical opinion which 
relates his currently diagnosed rheumatoid arthritis, 
degenerative disc disease, or tarsal tunnel syndrome to the 
veteran's military service.  Again, as pointed out the 
medical opinions that have concluded that his rheumatoid 
arthritis and degenerative disc disease are related to 
service have been disregarded.  The only competent medical 
opinions of record indicates that his tarsal tunnel syndrome 
are secondary to either the non service connected pes planus 
or rheumatoid arthritis.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim for service connection for a 
disorder claimed as a disability of the right leg.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a disability claimed as 
a right foot disorder is denied.

Entitlement to service connection for a disability claimed as 
a right leg disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


